Order entered August 30, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00109-CR
                                     No. 05-13-00110-CR
                                     No. 05-13-00111-CR

                             DAVID LYNN GREGG, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-53040-Q, F12-51712-Q, F11-27717-Q

                                          ORDER
       The Court REINSTATES the appeals.

       On August 12, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson requested thirty days from the August 20, 2013 to file

appellant’s brief.

       We ORDER appellant to file his brief by SEPTEMBER 19, 2013. If appellant’s brief is

not filed by the date specified, we will order Nanette Hendrickson and the Dallas County Public
Defender’s Office removed as counsel and will order the trial court to appoint new counsel to

represent appellant in these appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lena Levario, Presiding Judge, 204th Judicial District Court; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Nanette Hendrickson, Dallas County

Public Defender’s Office; and the Dallas County District Attorney’s Office.


                                                   /s/     LANA MYERS
                                                           JUSTICE